             Case 4:19-cv-00094-RH-GRJ Document 40-5 Filed 06/03/19 Page 1 of 1




                NOTICE TO INMATES
                   Statewide Multimedia Kiosk/Tablet Program

The Department has awarded a contract to JPay to provide statewide Multimedia Kiosks and Tablets service in
Department-run institutions. The implementation process is underway and is expected to be fully
implemented in Spring 2018. The JPay tablets will be available for purchase after the contractor has installed
and activated kiosks in all Department-run facilities.

   •   Upon commencement of tablet sales, the contractor will provide inmates, who have an active Keefe
       digital music player, a free JP5 mini 4.3” tablet or the option to purchase a JP5S 7” tablet for $50.00.

   •   Inmates who own a Keefe player will also receive a $10.00 media credit within two (2) weeks of placing
       their tablet order.

   •   The Contractor will offer tablets to the remainder of the inmate population at a 50% discount for the
       first 60-days of availability at the institution.

   •   After the promotional period, the JP5 mini 4.3” tablet will sell for $79.99 and the JP5S 7” tablet will sell
       for $129.99.

Note: MP3/4 players, songs, and accessories will continue to be available for purchase under the existing
Keefe Digital Music Player Program contract until December 15, 2017, but please note that music downloaded
to the MP3/4 will not transfer to the new JPay tablets. Inmates purchasing a tablet will be required to send
their music players out in accordance with Rule 33-602.201, F.A.C., Inmate Property. MP3/4 players sent out
can be mailed to Access Corrections to have the non-security software installed, or have the purchased songs
downloaded to a CD, for a fee of $25.00. The MP3/4 players will then be returned to the non-prison address
from which it was mailed. Deadlines for this transition will be distributed at a later date.
